887 F.2d 1082Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner-Appellee,v.Julio Jose Romero POLANCO, Defendant-Appellant.
No. 89-7129.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 12, 1989.Decided:  Sept. 26, 1989.

Julio Jose Romero Polanco, appellant pro se.
Liam O'Grady (Office of the United States Attorney), for appellee.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Julio Jose Romero Polanco appeals from the district court's orders denying his motions for production of documents.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Polanco, CR No. 87-273-A (E.D.Va. Feb. 23, 1989;  Apr. 4, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 In view of our disposition in this case we deny Polanco's motion for appointment of counsel.  Appellant has also filed a memorandum in this appeal raising a number of allegations challenging, among other things, the effectiveness of his counsel and the legality of his sentence.  Such matters should be brought in the district court in the first instance pursuant to the post-conviction procedures of 28 U.S.C. Sec. 2255, on forms available from the district court for that purpose.  Accordingly, we decline to address them in the first instance in this appeal.  Our decision in this regard is without prejudice to appellant raising his claims in a properly filed Sec. 2255 motion